Vinje, J.
That the law favors marriage and that a marriage valid where solemnized is generally held to he valid everywhere have become settled principles in onr jurisprudence. Like all general principles, however, they have their exceptions where unusual circumstances would render their application inequitable or where they are contrary to a declared public policy or to good morals. Had the plaintiff been divorced in this state and gone to Indiana and married, as she did within the year, her marriage would have been absolutely void under the rule announced in Lanham v. Lanham, 136 Wis. 360, 117 N. W. 787. It was there held that sec. 2330, Stats. 1898, as amendedjby ch. 456, Laws 1905, — -in substance the same as sub. 2- of sec. 2330, Stats. 1915, which provides, “It shall not be lawful for any person, who is a party to an action for divorce from the bonds of matrimony, in any court in this state, to marry again until one year after judgment of divorce is entered, and the marriage of any such person solemnized before the expiration of one year from the date of the entry of judgment of divorce shall be null and void,” — rendered the marriage of a divorced person within the year void though solemnized outside the state. Since the decision of that case the legislature in the enactment of sec. 2330m in 1915 has not only specifically declared the rule there announced to be the public policy of the state, but has extended the rule to include marriages solemnized in this state by nonresidents not qualified to marry within their own state. Such section reads:
“Sec. 2330m. 1. If any person residing and intending to continue to reside in this state who is disabled or prohibited from contracting marriage under the laws of this state shall go into another state or country and there contract a *368marriage prohibited and declared void by tbe laws of this state, such marriage shall be null and void for all purposes in this state with the same effect as though such prohibited marriage had been entered into in this state.
“2. No marriage shall be contracted in this state by a party residing and intending to continue to reside in another state or jurisdiction, if such marriage would be void if contracted in such other state or jurisdiction and every marriage f celebrated in this state in violation of this provision shall be null and void.”
These statutory provisions make explicit exceptions to the general rule that a marriage valid where solemnized will be held valid everywhere. Sec. 4216 of the statutes of Illinois is substantially the same as sub. 2 of sec. 2330 of our statutes and it has received the same construction by the supreme court of Illinois that our court in the LanJiam Gase gave to our statute. See Wilson v. Cook, 256 Ill. 460, 100 N. E. 222, 43 L. R. A. n. s. 365, where the Lariham Case is quoted I'with approval. We have therefore a situation where both I states have substantially the same declared public policy with reference to prohibited extraterritorial marriages j^jancl'we have further the statutory mandate enacted in 1909”and 191Í providing that
“Full faith and credit shall be given in all the courts of this state to a decree of annulment of marriage or divorce by a court of competent jurisdiction in another state, territory or possession of the United States, when the jurisdiction of such court was obtained in the manner and in substantial conformity with the conditions prescribed in sections 2354 and 2355. Nothing herein contained shall be construed to limit the power of any court to give such effect to a decree of annulment or divorce, by a court of a foreign cóuntry as may be justified by the rules of international comity; provided, that if any inhabitant of this state shall go into another state,' territory or country for the purpose of obtaining a decree of divorce for a cause which occurred while the parties resided in this state, or for a cause which is not ground for divorce *369tmcler the laws of this state, a decree so obtained shall be of no force or effect in this state.” Sec. 2360r, Stats. 1915.
j^The statute of Illinois with its judicial construction must ‘ be deemed imported into plaintiff’s divorce decree, ancj/since such statute and construction are substantially the same as ours and since they declare a public policy similar to our own, no good reason is perceived why this court should not taire cognizance of plaintiff’s evasion of the laws of our sister state and apply the same rule to their infraction that we would apply to a violation of our own like lavjS5-'/ The Industrial Commission found that plaintiff went to Indiana to marry in order to evade the disability created by the Illinois decree, and such conclusion finds support in the stipulated facts. The Illinois court had jurisdiction of plaintiff’s per-'/! son and it was competent for it to fix and declare her status. V Such status so declared being founded upon grounds of sound public policy should bejrespeeted by at least all sister states having the same or similar laws. Reasonable restrictions against speedy remarriage of divorced parties are becoming more common in the statutes of our states and their intentional violation should find no sanction in states having similar restrictions. Only by each state enforcing public policies common to it and other states can our divorce laws be freed from the odium of being wilfully violated with impunity. Our states do not stand in the same relation to each other that foreign countries do. They are members of the same family, and sec. 1, art. IV, of the constitution of the United States requires each state to give full faith and credit to the judicial proceedings of every other state. Comity between states is daily growing and should be encouraged. It should especially find full play, in so far as it is consistent with the laws of the forum, in matters relating to the status of persons, to the end that when such status is once declared by a court of competent jurisdiction it may be held to be the *370same everywhere. We realize that our decision goes a step further than that of any case called to our attention, but we believe it is a step in the right directionTjJpWe also realize , there is a great diversity of opinion as to the validity of prohibited marriages solemnized extraterritorially by residents of the state at the time of such marriage and at the time their validity is called in question. On this subject see the cases and valuable notes in 24 L. R. A. 831; 57 L. R. A. 169; 11 L. R. A. n. s. 1082; 17 L. R. A. n. s. 800; 43 L. R. A. n. s. 358 and 365; L. R. A. 1916C, 748; 5 Ruling Case Law, 1004 et seq., and 9 Ruling Case Law, 502 et seq. Cases arising before statutory prohibitions were in force are not so valuable in the solution of the question before us because there was in them generally no element of intentional evasion of a law, or, if a law was violated, it was generally a peiaal statute of one state perhaps not common to others. The law here in question is one of public policy which may well find enforcement in extraterritorial jurisdictions having the same or similar laws. , __ ^
The case is quite different from the class of cases of which Frame v. Thormann, 102 Wis. 653, 79 N. W. 39, forms an example, where it Avas sought to invoke the aid of an extraterritorial penal statute which we did not have in form or substance. In such cases extraterritorial statutes will not be enforced in this state. The difference is clearly pointed out in Lanham v. Lanham, 136 Wis. 360, 117 N. W. 787.
\\ fit is urged that the marriage of plaintiff would be held ''vulid by the courts of Indiana. This argument we are in no position to meet, nor is it necessary that we should. The question is whether the courts of our state should recognize it. Some doubt as to whether Indiana courts would hold as contended may be suggested by the fact that that state has a statutory provision to the effect that “A, divorce decreed in any other state, by a court having jurisdiction thereof, shall have full effect.in this state” (sec. 1090, Burns’ Ann. Stats. *3711914), and by tbe further prevision contained in sec. 8367 to the effect that marriages solemnized outside the state in order to evade the provisions of the Indiana laws shall be void. It is evident that Indiana also has provided for exceptions to the rule, that a marriage valid where solemnized is valid everywhere. » ». ■■
Since the marriage in Indiana was invalid it could not ripen into a valid common-law marriage after the lapse of the year by mere cohabitation. It is now the settled doctrine of this state that a marriage illegal in its inception cannot become valid except by the establishment, either directly or circumstantially, of an actual contract of marriage after the removal of the impediment which rendered it illegal in the first instance — mere cohabitation as husband and wife is not enough. Williams v. Williams, 46 Wis. 464, 1 N. W. 98; Spencer v. Pollock, 83 Wis. 215, 53 N. W. 490; Thompson v. Nims, 83 Wis. 261, 53 N. W. 502; Lanham v. Lanham, 136 Wis. 360, 117 N. W. 787; Severa v. Beranak, 138 Wis. 144, 119 N. W. 814.
The claim that plaintiff was a member of the family of Hall and on that ground was entitled to compensation is negatived in Armstrong v. Industrial Comm. 161 Wis. 530, 154 N. W. 844.
/ By the Court. — Judgment affirmed.